AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Restated Agreement”)
entered into as of December 31, 2008 (the “Effective Date”), by and between
Thomas J. Newman (the “Executive”) and PharmaNet Development Group, Inc., a
Delaware corporation (the “Company”).
     WHEREAS, in its business, the Company has acquired and developed certain
trade secrets, including, but not limited to, proprietary processes, sales
methods and techniques, and other like confidential business and technical
information, including, but not limited to, technical information, design
systems, proprietary assays, pricing methods, pricing rates or discounts,
process, procedure, formula, design of computer software or improvement of any
portion or phase thereof, whether patented or not, that is of any value
whatsoever to the Company, as well as certain unpatented information relating to
the Services, information concerning proposed new services, market feasibility
studies, proposed or existing marketing techniques or plans (whether developed
or produced by the Company or by any other entity for the Company), other
Confidential Information (as defined below) and information about the Company’s
employees, officers and directors, which necessarily will be communicated to the
Executive by reason of his or her employment with the Company;
     WHEREAS, the Company has strong and legitimate business interests in
preserving and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial relationships with suppliers and
Clients (as defined below), actual and prospective;
     WHEREAS, the Company desires to preserve and protect its legitimate
business interests further by restricting competitive activities of the
Executive during the term of his or her employment with the Company and for a
reasonable period of time following such termination of employment;
     WHEREAS, the Company’s Board of Directors (the “Board”) considers it
essential to and in the best interests of the Company’s direct and indirect
holders of ownership interests (collectively, the “Stockholders”) to foster the
continued employment of the Executive and has approved the terms of employment
and severance arrangement set forth in this Restated Agreement;
     WHEREAS, the Company desires to continue the Executive in its employ and to
ensure the continued availability to the Company of the Executive’s services,
and the Executive is willing to continue such employment and render such
services, all upon and subject to the terms and conditions contained in this
Restated Agreement;
     WHEREAS, the Executive and the Company are currently parties to that
certain Employment Agreement dated January 10, 2007 (the “Previous Employment
Agreement”) and desire to amend and restate the terms and conditions of the
Previous Employment Agreement so as to bring those terms and conditions into
documentary compliance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the final Treasury Regulations thereunder and to
continue Executive’s employment with the Company upon those amended and restated
terms and conditions; and

 



--------------------------------------------------------------------------------



 



     WHEREAS by executing this Restated Agreement, the Executive and the Company
hereby agree that this Restated Agreement shall supersede any prior employment
arrangement or severance benefits set forth in the Previous Employment Agreement
or in any other earlier agreements referred to therein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth in this Restated Agreement, and intending to be legally bound, the
Company and the Executive hereby agree as follows:
     1. Representations and Warranties. The Executive hereby represents and
warrants to the Company that he or she is not subject to any written
nonsolicitation or noncompetition agreement affecting his or her employment with
the Company (other than the Previous Employment Agreement or any other prior
agreement with the Company or its Affiliates), (b) is not subject to any written
confidentiality or nonuse/nondisclosure agreement affecting his or her
employment with the Company (other than the Previous Employment Agreement or any
other prior agreement with the Company or its Affiliates), and (c) has not
brought to the Company any trade secrets, confidential business information,
documents or other personal property of a prior employer.
     2. Term of Employment.
          (a) Term. Subject to Section 6 hereof, the Company hereby employs the
Executive, and the Executive hereby accepts employment with the Company, for a
period commencing on the Effective Date and ending on January 9, 2010 (the
“Employment Term”).
          (b) Continuing Effect. Notwithstanding any termination of the
Executive’s employment, at the end of the Employment Term or otherwise, the
provisions of Sections 7 and 8 of this Restated Agreement shall remain in full
force and effect, and the provisions of Section 8 shall be binding upon the
legal representatives, successors and assigns of the Executive.
     3. Duties.
          (a) General Duties. The Executive shall continue to serve as the
President, Late Stage Development, with the duties and responsibilities that are
customary for such position. The Executive shall use his or her best efforts to
perform his or her duties and discharge his or her responsibilities pursuant to
this Restated Agreement competently, carefully and faithfully. During the
Employment Term, the Executive shall be deemed an officer (but not an executive
officer) and a member of the Executive Committee of the Company. In addition,
Executive may be required to execute and deliver to the Company, on a timely
basis, quarterly certifications or sub-certifications in order to permit the
Company to comply with its reporting obligations, including those under the
Sarbanes-Oxley Act of 2002.
          (b) Devotion of Time. The Executive shall devote the amount of time
and attention to the business and affairs of the Company that are reasonably
necessary to competently perform his or her duties. The Executive shall not
enter the employ of or serve as a consultant to, or in any way perform any
services (with or without compensation) for, any other persons, business or
organization without the prior written consent of the Board. Notwithstanding the

2



--------------------------------------------------------------------------------



 



foregoing, the Executive shall be permitted, subject to the first sentence of
this Section 3(b) and Sections 7, 8, 9 and 10 hereof, to (i) serve on corporate,
advisory, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions and
(iii) manage personal investments.
          (c) Location of Office. The Executive’s principal business office
shall be at the Company’s office location in Princeton, New Jersey, as that
location may be changed from time to time by the senior management of the
Company; provided, however, that the Executive’s job responsibilities shall
include all business travel reasonably necessary to perform such
responsibilities.
          (d) Adherence to Inside Information Policies. The Executive
acknowledges that the Company is publicly-held and, as a result, has implemented
insider information policies designed to preclude its employees and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company or any third party. The Executive shall promptly
execute any agreements generally distributed by the Company to its employees
requiring such employees to abide by its insider information policies and shall
continue to be bound by any such agreements to which the Executive is currently
a party.
     4. Compensation and Expenses.
          (a) Annual Base Salary. For the services of the Executive to be
rendered under this Restated Agreement during the remainder of the Employment
Term, the Company shall pay the Executive an annual base salary of $535,844 (the
“Annual Base Salary”), effective as of January 1, 2008. However, such Annual
Base Salary shall continue to be adjusted annually as of the last day of each
calendar year during the remainder of the Employment Term, with the first such
increase to be effected as of December 31, 2008, by the greatest of (i) four
(4%) of the rate of Annual Base Salary in effect for the Executive at that time,
(ii) the salary increase approved by the Compensation Committee of the Board
(the “Compensation Committee”) or (iii) the increase in the Consumer Price Index
determined in accordance with the formula attached hereto as Exhibit A. The
Annual Base Salary shall be payable in accordance with the Company’s normal
payroll practices for salaried employees, subject to the Company’s collection of
all applicable federal, state and local income and employment withholding taxes.
          (b) Annual (Cash) Incentive. In addition to any other compensation
received pursuant to this Restated Agreement, the Executive shall be eligible to
participate in the same Company cash incentive plan or plans in which the
members of the Company’s Executive Committee are eligible to participate and
shall be subject to the terms and conditions of each such plan in which he or
she participates.
          (c) Long-Term Incentive. The Executive shall be eligible to
participate in all long-term incentive plan or plans in which the members of the
Company’s Executive Committee are eligible to participate and shall be subject
to the terms and conditions of each such plan in which he or she participates.

3



--------------------------------------------------------------------------------



 



          (d) Expenses. In addition to any compensation paid to the Executive
pursuant to this Section 4, the Company shall reimburse or advance funds to the
Executive for reasonable travel, entertainment, professional dues and
miscellaneous expenses incurred in connection with the performance of his or her
duties under this Restated Agreement and in accordance with the Company’s
policies relating to travel and expenses. The Executive must submit appropriate
receipts and documentation for each such reimbursable expense within sixty
(60) days after the later or (i) the incurrence of that expense or (ii) the
receipt of the invoice or billing statement for such expense, and the Company
shall provide the Executive with the requisite reimbursement within thirty
(30) business days thereafter.
     5. Benefits.
          (a) Vacation. During each complete calendar year within the Employment
Term, the Executive shall be entitled to twenty (20) business days of vacation
(or such longer period as may be provided for under the Company’s written
policies) without loss of compensation or other benefits to which he or she is
entitled under this Restated Agreement, with such vacation to be taken at such
times as the Executive may select and the affairs of the Company may permit.
Such vacation accrual shall be pro-rated for any partial calendar year within
the Employment Term.
          (b) Employee Benefit Programs. The Executive is entitled to
participate in any pension, 401(k), medical insurance, disability insurance,
life insurance or other employee benefit plan that is maintained by the Company,
including reimbursement of membership fees in professional organizations,
subject to the eligibility requirements of those specific plans.
          (c) Insurance Premiums and Other Coverage Costs. The Company shall pay
all insurance premiums and other costs in connection with the insurance or
benefit programs referred to in Section 5(b) in which the Executive
participates, except to the extent any benefit program is funded by deferrals
from the Executive’s compensation. All insurance premiums or other coverage
costs payable by the Company shall be paid by the Company within thirty
(30) business days after the due date, and the amount of premiums or coverage
costs paid by the Company in any one calendar year during the Employment Term
shall not affect the amount of premiums or coverage costs payable by the Company
in any other calendar year. In addition, the Company shall include the Executive
in the Company’s D&O (director and officer) liability insurance policy as an
additional insured for the benefit of the Executive.
          (d) Transportation Benefit. The Executive shall be paid on or before
the last business day of each month during the Employment Term a motor vehicle
allowance in the amount of one thousand dollars ($1,000), subject to the
Company’s collection of all applicable withholding taxes. For the purposes of
clarity, the Company shall not reimburse the Executive for any applicable tax
liability the Executive may incur as a result of his or her receipt of this
monthly motor vehicle allowance.

4



--------------------------------------------------------------------------------



 



          (e) Conditions to Reimbursement. Any amounts to which the Executive
becomes entitled pursuant to this Section 5 (whether by way of reimbursement or
in-kind benefits) in each calendar year within the Employment Term or any other
reimbursement to which the Executive becomes entitled pursuant to the provisions
of this Restated Agreement during such calendar year shall not reduce the
amounts (or in-kind benefits) to which the Executive may become entitled
hereunder in any other calendar year within the Employment Term. In no event,
however, will any expense be reimbursed after the close of the calendar year
following the calendar year in which that expense was incurred. In addition,
none of the Executive’s rights to reimbursement or in-kind benefits hereunder
may be liquidated or exchanged for any other benefit.
     6. Termination; Severance.
          (a) Certain Definitions. For purpose of this Restated Agreement, the
following definitions shall be in effect:
               “Cause” means that the Executive has: (i) been convicted of a
felony involving any subject matter; (ii) been charged by a government agency
with a felony relating to the business of the Company or any Affiliate;
(iii) been convicted of a misdemeanor directly involving the Executive’s
employment that directly affects the business of the Company; (iv) been found
after an internal investigation to have engaged in sexual misconduct which is
related to the Executive’s employment or the business of the Company and/or
violated the Company’s sexual harassment policy; (v) failed to carry out the
duties and responsibilities assigned to Executive which are consistent with the
terms of this Restated Agreement; (vi) misappropriated Company funds or
otherwise defrauded the Company; (vii) breached his or her fiduciary duty to the
Company resulting in profit to him or her, directly or indirectly; (viii) been
found to have committed any act or failed to take any action which results in
the common stock of the Company (the “Common Stock”) being delisted for trading
on its principal trading market or exchange; (ix) been convicted of illegal
possession or illegal use of a controlled substance; (x) engaged in chronic
drinking or the use of illegal drugs, chemicals or controlled substances or the
abuse of otherwise legal drugs or chemicals or controlled substances that
affects the performance of his or her duties as reasonably determined by the
Company; (xi) failed or refused to cooperate in any official investigation
conducted by or on behalf of the Company; (xii) breached any material provision
of this Restated Agreement, including Section 3(d) herein, and failed to cure
such breach after notice thereof and a reasonable cure period (if such breach is
of the nature that it can be cured); (xiii) intentionally or willfully failed to
comply with the reasonable directives of the Board or the Chief Executive
Officer of the Company (the “CEO”); (xiv) committed an act or omission
constituting gross negligence or willful misconduct which causes, at least in
part, the Company to restate its financial statements for a completed fiscal
period after having filed such financial statements with the Securities and
Exchange Commission; or (xv) been found by a court, the Securities and Exchange
Commission or any state governmental authority which regulates or enforces such
state’s securities laws, in a final determination, to have violated any
applicable securities laws, whether such finding was after a hearing or trial or
on consent without admitting or denying any allegations of wrongdoing.

5



--------------------------------------------------------------------------------



 



               “Disability” or “Disabled” means the first to occur of the
following events of disability: (i) Executive is deemed disabled for purposes of
any long-term disability insurance policy paid for by the Company and in effect
at such time or (ii) due to accident, mental or physical illness or any other
reason, Executive has become physically or mentally incapable of performing,
with or without reasonable accommodation, the essential functions of his
employment for a period of one hundred twenty (120) consecutive days or for one
hundred eighty (180) days within a three hundred and sixty-five (365)-day
period.
               “Effective Date of Termination” means, with respect to any
purported termination of the Executive’s employment, (i) if the Executive’s
employment terminates by reason of his or her death, the date of his or her
death, (ii) if the Executive’s employment is terminated for Cause or without
Cause, the date specified in the Notice of Termination, (iii) if the Executive’s
employment is terminated as a result of a Disability, the date on which
Executive is determined, in the reasonable judgment of the Company, to be
Disabled in accordance with the definitional provisions of this Restated
Agreement, as such date is specified in the Notice of Termination and (iv) if
Executive terminates his or her employment through a Resignation for Good Reason
or otherwise voluntarily terminates his or her employment, the date specified in
the Notice of Termination.
               “Employee” means an individual who remains in the employ of at
least one member of the Employer Group, subject to the control and direction of
the employer entity as to both the work to be performed and the manner and
method of performance.
               “Employer Group” means the Company and each member of the group
of commonly controlled corporations or other businesses that include the
Company, as determined in accordance with Sections 414(b) and (c) of the Code
and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations.
               “Notice of Termination” means a notice indicating the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment with the Company under the provision
so indicated. The Notice of Termination shall specify the date on which such
termination shall be effective.
               “Person” shall have the meaning ascribed thereto in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, as modified,
applied and used in Sections 13(d) and 14(d) thereof; provided, however, a
Person shall not include (i) the Company, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company (in its
capacity as such), (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporate entity owned, directly or
indirectly, by the Stockholders in substantially the same character and
proportions as their ownership of interests in the Company.

6



--------------------------------------------------------------------------------



 



               “Resignation for Good Reason” means the Executive’s resignation
from his or her employment with the Company by reason of a material breach by
the Company of any of the material terms or provisions of this Restated
Agreement.
               “Separation from Service” means the Executive’s cessation of
Employee status and shall be deemed to occur at such time as the level of bona
fide services the Executive is to render as an Employee (or non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services the Executive rendered as an
Employee during the immediately preceding thirty-six (36) months (or such
shorter period of time in which the Executive has been in Employee status). Any
such determination, however, shall be made in accordance with the applicable
standards of the Treasury Regulations issued under Internal Revenue Code
Section 409A. In addition to the foregoing, a Separation from Service will not
be deemed to have occurred while the Executive is on a sick leave or other bona
fide leave of absence if the period of such leave does not exceed six (6) months
or any longer period for which the Executive is provided with a right to
reemployment with the Company by either statute or contract; provided, however,
that in the event of a leave of absence due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six (6) months and that causes the
Executive to be unable to perform his or her duties as an Employee, no
Separation from Service shall be deemed to occur during the first twenty-nine
(29) months of such leave. If the period of leave exceeds six (6) months (or
twenty-nine (29) months in the event of disability as indicated above) and the
Executive is not provided with a right to reemployment by either statute or
contract, then the Executive will be deemed to have Separated from Service on
the first day immediately following the expiration of the applicable six
(6)-month or twenty-nine (29)-month period.
          (b) Termination.
               (i) The Company may, in its sole discretion, terminate the
Executive’s employment without Cause at any time upon thirty (30) days prior
written Notice of Termination. The Executive may, in his or her sole discretion,
terminate his or her employment with the Company (other than by reason of a
Resignation for Good Reason) at any time upon thirty (30) days prior written
Notice of Termination. The Executive shall also have the right to terminate his
or her employment through a Resignation for Good Reason in accordance with the
requirements for such termination set forth above. Executive’s employment under
this Restated Agreement shall also terminate upon his or her death or
Disability. Upon the Effective Date of Termination resulting from any of the
foregoing termination events, the Executive shall cease to have any further
right to compensation or reimbursement under Section 4 (except for any unpaid
compensation earned or any reimbursable expenses incurred through the Effective
Date of Termination, which shall be paid or reimbursed at that time to the
extent not otherwise in

7



--------------------------------------------------------------------------------



 



contravention of any applicable Code Section 409A deferral requirement) or to
participate in any employee benefit programs under Section 5 for any period
subsequent to the Effective Date of Termination, except as provided for by law
or this Restated Agreement. On or before the Effective Date of Termination, the
Executive shall (a) return to the Company’s headquarters, (b) participate in an
exit interview, and (c) execute a “Certificate of Conclusion of Employment,”
certifying that he or she has complied with his or her obligations and
acknowledging his or her continuing obligations under this Restated Agreement.
The Executive’s failure to comply with the requirements of this Section 6(b)
shall constitute a material breach of this Restated Agreement. For clarity, if
the Executive’s employment is terminated by the Company for any reason other
than Cause or if the Executive’s employment terminates by reason of a
Resignation for Good Reason, he or she shall be entitled to the Severance
Payments set forth below.
               (ii) The Company may terminate the Executive’s employment
pursuant to the terms of this Agreement at any time for Cause (as defined above)
by giving written Notice of Termination. The Executive shall have thirty
(30) days from the date of the notice to provide the CEO with evidence that the
Company is mistaken as to Cause and that the Executive’s behavior does not meet
the criteria for Cause. During such thirty (30) day period, the Executive shall
be suspended without pay; provided, however, that if employment is reinstated,
then the Executive shall be paid for such thirty (30) day period, and if the
termination is upheld, the Effective Date of Termination shall be deemed to be
the date of receipt by the Executive of the written Notice of Termination. Upon
any such termination for Cause, the Executive shall cease to have any further
right to compensation or reimbursement under Section 4 (except for any unpaid
compensation earned or any reimbursable expenses incurred through the Effective
Date of Termination, which shall be paid or reimbursed at that time to the
extent not otherwise in contravention of any applicable Code Section 409A
deferral requirement) or to participate in any employee benefit programs under
Section 5 for any period subsequent to the Effective Date of Termination, except
as provided by law.
          (c) Severance. Provided (i) the Executive executes and delivers to the
Company, within twenty-one (21) days (or forty-five (45) days if such longer
period is required under applicable law) after the Effective Date of
Termination, a written release in substantially the form attached hereto as
Exhibit B (the “Release”) and (ii) the Executive does not revoke such Release
during any applicable revocation period, the Company shall cause the payments
and benefits described in this Section 6 (the “Severance Payments”) to be made
in connection with the termination of the Executive’s employment with the
Company during the Employment Term, unless such termination (i) is by the
Company for Cause, (ii) occurs by reason of the Executive’s death or Disability
or (iii) is by the Executive under circumstances that do not constitute a
Resignation for Good Reason. Severance Payments due and payable to the Executive
by the Company in accordance with this Section 6 shall be determined as follows:
               (i) In lieu of any further salary payments to the Executive for
periods subsequent to the Effective Date of Termination, the Company shall cause
cash severance payment to be made to the Executive in an aggregate amount equal
to two (2) times such Executive’s Annual Base Salary (the “Cash Severance
Payments”). Such Cash Severance Payments shall be made in twenty-four (24)
successive equal monthly installments on the fifteenth day of each month
beginning with the fifteenth day of the first calendar month, within the sixty
(60) day period following the date of the Executive’s Separation from Service by
reason

8



--------------------------------------------------------------------------------



 



of such termination of employment, that is coincident with or next following the
date on which the required Release first becomes effective following the
expiration of all applicable revocation periods, but in no event shall such
initial payment be made later than the last business day of such sixty (60)-day
period on which the Release is so effective. Should the fifteenth day of any
such calendar month not be a business day, then the payment for that month shall
be made on the first business day thereafter. The monthly Cash Severance
Payments to which Executive becomes entitled in accordance with this
Section 6(c)(i) shall be treated as a right to a series of separate payments for
purposes of Section 409A of the Code.
               (ii) Provided the Executive and his or her spouse and eligible
dependents elect to continue medical care coverage under the Company’s group
health care plans pursuant to their COBRA rights, the Company shall reimburse
the Executive for the costs the Executive incurs to obtain such continued
coverage (collectively, the “Coverage Costs”), to the extent those Coverage
Costs exceed the amount payable at the time by a similarly-situated active
employee for the same level of coverage, until the earlier of (x) twenty-four
(24) months after the Effective Date of Termination or (y) the first date on
which the Executive is covered under another employer’s health benefit program
without exclusion for any pre-existing medical condition. During the COBRA
continuation period, such coverage shall be obtained under the Company’s group
health care plans. Following the completion of the COBRA continuation period,
such coverage shall continue under the Company’s group health plans or one or
more other plans providing equivalent coverage. In order to obtain reimbursement
for the reimbursable portion of the Coverage Costs under the applicable plan or
plans, the Executive must submit appropriate evidence to the Company of each
periodic payment within sixty (60) days after the required payment date for
those Coverage Costs, and the Company shall within thirty (30) days after such
submission reimburse the Executive for the reimbursable portion of that payment.
To the extent the Executive incurs any other medical care expenses reimbursable
pursuant to the coverage obtained hereunder, the Executive shall submit
appropriate evidence of each such expense to the plan administrator within sixty
(60) days after incurrence of that expense and shall receive reimbursement of
the documented expense within thirty (30) days after such submission or after
any additional period that may be required to perfect the claim. During the
period such medical care coverage remains in effect hereunder, the following
provisions shall govern the arrangement: (a) the amount of Coverage Costs or
other medical care expenses eligible for reimbursement in any one calendar year
of such coverage shall not affect the amount of Coverage Costs or other medical
care expenses eligible for reimbursement in any other calendar year for which
such reimbursement is to be provided hereunder; (ii) no Coverage Costs or other
medical care expenses shall be reimbursed after the close of the calendar year
following the calendar year in which those Coverage Costs or expenses were
incurred; and (iii) the Executive’s right to the reimbursement of such Coverage
Costs or other medical care expenses cannot be liquidated or exchanged for any
other benefit. To the extent the reimbursed Coverage Costs are treated as
taxable income to the Executive, the Company shall report the reimbursement as
taxable W-2 wages and collect the applicable withholding taxes, and the
resulting tax liability shall be the Executive’s sole responsibility. As a
condition to the foregoing medical care coverage, the Executive hereby agrees to
provide prompt written notice to the Company of any medical care coverage to
which he or she becomes entitled under another employer’s health benefit plan.

9



--------------------------------------------------------------------------------



 



               (iii) The Executive shall also be entitled to continued coverage,
for a period of twenty-four (24) months following the Effective Date of
Termination, under the Company’s employee group term life insurance and
disability insurance plans at the level in effect for the Executive on the
Effective Date of Termination. The Company shall, prior to the last day of each
month during such twenty-four (24)-month period, pay to the applicable insurance
companies the amount by which the aggregate premium required to provide
Executive with such coverage for the month exceeds the monthly amount that a
similarly-situated active employee is required to pay in order to obtain such
coverage, as measured as of the Effective Date of Termination (the “Monthly
Benefit Payments”); provided, however, that the Company’s obligation to make
such Monthly Benefit Payments shall cease in the event Executive fails to pay
his or her portion of the aggregate monthly premium for such coverage. Except to
the extent a later payment date is otherwise required pursuant to
Section 6(h)(i) of this Restated Agreement, the Company shall make the initial
Monthly Benefit Payment on the earlier of (A) the fifteenth day of the first
calendar month, within the sixty (60) day period following the date of the
Executive’s Separation from Service, that is coincident with or next following
the date on which the required Release first becomes effective following the
expiration of all applicable revocation periods or (B) the last business day of
such sixty (60)-day period on which the Release is so effective. Each Monthly
Benefit Payment shall be treated as a right to a separate payment for purposes
of Code Section 409A and shall constitute taxable income to Executive The
Company shall collect the applicable withholding taxes from the Cash Severance
Payments or any other amounts due Executive under this Restated Agreement.
               (iv) All unvested long-term incentive grants, if any, outstanding
on the Effective Date of Termination shall immediately vest. To the extent any
of the grants are stock options, each of those options shall remain exercisable
for the underlying shares of Common Stock until the expiration or sooner
termination of that option in accordance with the terms of the applicable stock
option agreement. To the extent any of the grants are restricted stock unit
awards, the shares of Common Stock underlying each such award shall be issued at
the time or times specified in the applicable award agreement, subject to any
required deferral pursuant to the provisions of Section 6(g)(i).
          (d) Deferred Compensation. To the extent the Executive is, on the
Effective Date of Termination, participating in one or more deferred
compensation arrangements subject to Section 409A of the Code, the payments and
benefits provided under those arrangements shall continue to be governed by, and
to become due and payable in accordance with, the specific terms and conditions
of those arrangements, and nothing in this Restated Agreement shall be deemed to
modify or alter those terms and conditions.
          (e) Benefit Limit.
               (i) In the event that any payments or benefits to which Executive
becomes entitled in accordance with the provisions of this Restated Agreement
(or any other agreement with the Company or other member of the Employer
Company) would otherwise constitute a parachute payment under Section 280G(b)(2)
of the Code, then such payments and/or benefits will be subject to reduction to
the extent necessary to assure that the Executive receives only the greater of
(i) the amount of those payments which would not constitute such a

10



--------------------------------------------------------------------------------



 



parachute payment or (ii) the amount which yields the Executive the greatest
after-tax amount of benefits after taking into account any excise tax imposed
under Section 4999 of the Code on the payments and benefits provided the
Executive under this Restated Agreement (or on any other payments or benefits to
which the Executive may become entitled in connection with any change in control
or ownership of the Company or the subsequent termination of his or her
employment with the Company).
               (ii) Should a reduction in benefits be required to satisfy the
benefit limit of Section 6(e)(i), then the portion of any parachute payment
otherwise payable in cash to the Executive (including first the Cash Severance
Payments and then the Monthly Benefit Payments) shall be reduced to the extent
necessary to comply with such benefit limit, with such reduction to be applied
pro-rata to each Cash Severance Payment and (if applicable) each Monthly Benefit
Payment but without any change in the payment dates. Should such benefit limit
still be exceeded following such reduction, then the number of shares which
would otherwise vest on an accelerated basis under each of the Executive’s
options or other equity awards (based on the amount of the parachute payment
attributable to each such option or equity award under Code Section 280G) shall
be reduced to the extent necessary to eliminate such excess, with such reduction
to be made in the same chronological order in which those awards were made.
          (f) Resolution Procedures. In the event there is any disagreement
between the Executive and the Company as to whether one or more payments or
benefits to which the Executive becomes entitled constitute a parachute payment
under Code Section 280G or as to the determination of the present value thereof,
such dispute will be resolved as follows:
               (i) In the event the Treasury Regulations under Code Section 280G
(or applicable judicial decisions) specifically address the status of any such
payment or benefit or the method of valuation therefor, the characterization
afforded to such payment or benefit by the Regulations (or such decisions) will,
together with the applicable valuation methodology, be controlling.
               (ii) In the event Treasury Regulations (or applicable judicial
decisions) do not address the status of any payment in dispute, the matter will
be submitted for resolution to the independent registered public accounting firm
(the “Independent Auditors”) selected and paid for by the Company. The
resolution reached by the Independent Auditors will be final and controlling;
provided, however, that if in the judgment of the Independent Auditors, the
status of the payment in dispute can be resolved through the obtainment of a
private letter ruling from the Internal Revenue Service, a formal and proper
request for such ruling will be prepared and submitted by the Independent
Auditors, and the determination made by the Internal Revenue Service in the
issued ruling will be controlling. All expenses incurred in connection with the
preparation and submission of the ruling request shall be shared equally by the
Executive and the Company.

11



--------------------------------------------------------------------------------



 



               (iii) In the event Treasury Regulations (or applicable judicial
decisions) do not address the appropriate valuation methodology for any payment
in dispute, the present value thereof will, at the Independent Auditor’s
election, be determined through an independent third-party appraisal, and the
expenses incurred in obtaining such appraisal shall be shared equally by the
Executive and the Company.
               (iv) All determinations required of the Independent Auditors or
third-party appraiser shall be completed on or before the later of (i) the last
day of the calendar year in which the transaction triggering the parachute
payment is effected or (ii) the fifteenth day of the third calendar month
following such effective date.
          (g) Payment Statement. At the time that payments are made under this
Section 6, the Company shall provide the Executive with a detailed written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations. Notwithstanding the foregoing, the Cash
Severance Payments shall immediately cease and no longer be payable if the
Executive violates any of the terms set forth in Sections 7 or 8 hereof. Such
remedy shall be in addition to any and all other remedies available by law or
equity.
          (h) Delayed Commencement Date. The following provisions shall be
applicable to all payments and benefits to which the Executive becomes entitled
under Section 6(c) of this Restated Agreement:
               (i) Notwithstanding any provision to the contrary in this
Restated Agreement (other than Section 6(h)(ii) below), no payments or benefits
to which the Executive becomes entitled in accordance with Section 6(c) (other
than the reimbursement of Coverage Costs during the applicable period of COBRA
continuation coverage) shall be made or paid to the Executive prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
his or her Separation from Service or (ii) the date of his or her death, if the
Executive is deemed, pursuant to the procedures established by the Compensation
Committee in accordance with the applicable standards of Code Section 409A and
the Treasury Regulations thereunder and applied on a consistent basis for all
non-qualified deferred compensation plans of the Employer Group subject to Code
Section 409A, to be a “specified employee” under Code Section 409A at the time
of such Separation from Service and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this Section 6(h)(i) shall be paid to the
Executive in a lump sum, and any remaining payments due under this Restated
Agreement shall be paid in accordance with the normal payment dates specified
for them herein. The specified employees subject to such a delayed commencement
date shall be identified on December 31 of each calendar year. If the Executive
is so identified on any such December 31, he or she shall have specified
employee status for the twelve (12)-month period beginning on April 1 of the
following calendar year.
               (ii) The holdback provisions of Section 6(h)(i) shall not be
applicable to any Monthly Benefit Payments otherwise payable during the six
(6)-month period measured from Executive’s Separation from Service, to the
extent the aggregate amount of the Monthly Benefit Payments for that period does
not exceed the applicable dollar amount in effect under Section 402(g)(1)(B) of
the Code for the calendar year in which the Executive’s Separation form

12



--------------------------------------------------------------------------------



 



Service occurs. However, to the extent the Monthly Benefit Payment payable by
the Company for each month within that six (6) month period would otherwise
exceed one-sixth of the applicable Code Section 402(g)(1)(B) dollar amount,
Executive shall pay that excess portion of the Monthly Benefit Payment to the
applicable insurance companies, and the Company shall reimburse Executive for
those payments upon the expiration of the holdback period.
          (i) Withholding Taxes. Each payment or benefit provided pursuant to
this Section 6 shall be subject to the Company’s collection of all applicable
federal, state and local income and employment withholding taxes and any taxes
required to be withheld under Section 4999 of the Code, and the Executive shall
only receive the net amount of each payment or benefit that remains after such
withholding taxes have been collected.
          (j) Notice of Termination. Any purported termination of the
Executive’s employment with the Company (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with the notice provisions of Section 14.
     7. Non-Competition Agreement.
          (a) Competition with the Company. During the Employment Term and for
twenty-four (24) months after the Effective Date of Termination, the Executive,
directly or indirectly or, in association with or as a stockholder, director,
officer, consultant, employee, partner, joint venturer, member or otherwise of
or through any person, firm, corporation, partnership, association or other
entity (any of the foregoing, an “Affiliated Entity”) shall not act as an
executive officer or provide Services (as such term is defined in Section 8
hereof) to any entity which competes with the Company or its Affiliates, within
any metropolitan area in the United States or elsewhere in which the Company or
its subsidiaries or affiliates (collectively, the “Affiliates”), if applicable,
is then engaged in the offer and sale of competitive Services (the “Prohibited
Business”); provided, however, the foregoing shall not prohibit Executive from
owning up to five percent (5%) of the securities of any publicly-traded
enterprise that engages in the Prohibited Business provided the Executive is not
an employee, director, officer, consultant to such enterprise or otherwise
reimbursed for services rendered to such enterprise. In addition, during the
period commencing on the Effective Date of Termination and continuing for
twenty-four (24) months thereafter, the Executive may not, directly or
indirectly, including through any Affiliated Entity, seek Prohibited Business
from any Client (as defined below) on behalf of any enterprise or business other
than the Company, refer Prohibited Business generated from any Client to any
enterprise or business other than the Company, cause any Client to cancel or
reduce any existing contract for services it may have with the Company or
receive commissions based on sales or otherwise relating to the Prohibited
Business from any Client, enterprise or business other than the Company. For
purposes of this Agreement, the term “Client” means any person, firm,
corporation, limited liability company, partnership, association or other entity
(i) to which the Company sold or provided Services in excess of $100,000 during
the twenty-four (24) month period prior to the Effective Date of Termination, or
(ii) who or which has been approached by an employee of the Company for the
purpose of soliciting business for the Company and which business was reasonably
expected to generate revenue in excess of $100,000.

13



--------------------------------------------------------------------------------



 



          (b) No Payment. The Executive acknowledges and agrees that no separate
or additional payment will be required to be made to him or her in consideration
of his or her undertakings in this Section 7.
          (c) References. References to the Company in this Section 7 shall
include the Company’s Affiliates.
     8. Non-Disclosure of Confidential Information.
          (a) Confidential Information. For purposes of this Restated Agreement,
“Confidential Information” includes, but is not limited to, trade secrets (as
defined by the common law and statute in Florida or New Jersey or any future
Florida or New Jersey statute), processes, policies, procedures, techniques
(including recruiting techniques), designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing and uses of the Services, the Company’s budgets and strategic plans,
and the identity and special needs of Clients, databases, data, all technology
relating to the Company’s businesses, systems, methods of operation, Client
lists, Client information, solicitation leads, marketing and advertising
materials, methods and manuals and forms, all of which pertain to the activities
or operations of the Company, names, home addresses and all telephone numbers
and e-mail addresses of the Company’s employees, former employees, clients and
former clients. In addition, Confidential Information also includes the identity
of Clients and the identity of and telephone numbers, e-mail addresses and other
addresses of employees or agents of Clients who are the persons with whom the
Company’s employees and agents communicate in the ordinary course of business.
However, for purposes of this Restated Agreement, the following will not
constitute Confidential Information: (i) information which is or subsequently
becomes generally available to the public through no act of the Executive, (ii)
information set forth in the written records of the Executive prior to
disclosure to the Executive by or on behalf of the Company, and
(iii) information which is lawfully obtained by the Executive in writing from a
third party (excluding any Affiliates of the Executive) who did not acquire such
confidential information or trade secret, directly or indirectly, from the
Executive or the Company. As used herein, the term “Services” shall include the
providing of early and late stage clinical drug development services, clinical
trials management services and other services engaged in by the Company during
the Employment Term.
          (b) Legitimate Business Interests. The Executive recognizes that the
Company has legitimate business interests to protect and, as a consequence, the
Executive agrees to the restrictions contained in this Restated Agreement
because they further the Company’s legitimate business interests. These
legitimate business interests include, but are not limited to (i) trade secrets,
(ii) valuable confidential business or professional information that otherwise
does not qualify as trade secrets, including all Confidential Information,
(iii) substantial relationships with specific prospective or existing Clients or
clients, (iv) Client goodwill associated with the Company’s business and
(v) specialized training relating to the Services and the Company’s technology,
methods and procedures.
          (c) Confidentiality. The Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior written
consent of the

14



--------------------------------------------------------------------------------



 



Company, be disclosed to any person other than in connection with the
Executive’s employment with the Company. The Executive further acknowledges that
such Confidential Information as is acquired and used by the Company is a
special, valuable and unique asset. The Executive shall exercise all due and
diligence precautions to protect the integrity of the Company’s Confidential
Information and to keep it confidential whether it is in written form, on
electronic media or oral. The Executive shall not copy any Confidential
Information except to the extent necessary to his or her employment nor remove
any Confidential Information or copies thereof from the Company’s premises
except to the extent necessary to his or her employment and then only with the
authorization of an officer of the Company. All records, files, materials and
other Confidential Information obtained by the Executive in the course of his or
her employment with the Company are confidential and proprietary and shall
remain the exclusive property of the Company or its Clients, as the case may be.
The Executive shall not, except in connection with and as required by his or her
performance of his or her duties under this Restated Agreement, for any reason
use for his or her own benefit or the benefit of any person or entity with which
he or she may be associated or disclose any such Confidential Information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever without the prior written consent of an officer of the Company
(excluding the Executive, if applicable).
          (d) References to the Company in this Section 8 shall include the
Company’s Affiliates.
     9. Equitable Relief.
          (a) The Company and the Executive recognize that the services to be
rendered under this Restated Agreement by the Executive are special, unique and
of extraordinary character, and that in the event of the breach by the Executive
of the terms and conditions of this Restated Agreement or if the Executive,
shall cease to be an employee of the Company for any reason and take any action
in violation of Section 7 and/or Section 8, the Company shall be entitled to
institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 9(b) below to enjoin the Executive from breaching the
provisions of Section 7 or Section 8. In such action, the Company shall not be
required to plead or prove irreparable harm or lack of an adequate remedy at law
or post a bond or any security.

15



--------------------------------------------------------------------------------



 



          (b) Any action between the Company and Executive must be commenced in
Mercer County, New Jersey. The Executive and the Company irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts and agree to
take any and all future action necessary to submit to the jurisdiction of such
courts. The Executive and the Company irrevocably waive any objection that they
now have or hereafter irrevocably waive any objection that they now have or
hereafter may have to the laying of venue of any suit, action or proceeding
brought in any such court and further irrevocably waive any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment against the Executive or the Company in any
such suit shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment, a certified or true copy of which shall be conclusive evidence
of the fact and the amount of any liability of the Executive or the Company
therein described, or by appropriate proceedings under any applicable treaty or
otherwise.
     10. Conflicts of Interest. Except as otherwise set forth in Section 7(a),
while employed by the Company, the Executive shall not, directly or indirectly,
unless approved by the Board:
          (a) participate as an individual in any way in the benefits of
transactions with any of the Company suppliers or Clients, including, without
limitation, having a financial interest in the Company’s suppliers or Clients,
or making loans to, or receiving loans from, the Company’s suppliers or Clients;
          (b) realize a personal gain or advantage from a transaction in which
the Company has an interest or use information obtained in connection with the
Executive’s employment with the Company for the Executive’s personal advantage
or gain; or
          (c) accept any offer to serve as an officer, director, partner,
consultant, manager with, or to be employed in a technical capacity by, a person
or entity that does business with the Company.
          As used in Section 10(a), (b) or (c), references to the Company also
includes its Affiliates.
     11. Inventions, Ideas, Processes, and Designs. All inventions, ideas,
processes, programs, software, and designs (including all improvements)
(a) conceived or made by the Executive during the course of his or her
employment with the Company (whether or not actually conceived during regular
business hours) and for a period of six (6) months subsequent to the Effective
Date of Termination or expiration of such employment with the Company and
(b) related to the business of the Company, shall be disclosed in writing
promptly to the Company and shall be the sole and exclusive property of the
Company. An invention, idea, process, program, software, or design (including an
improvement) shall be deemed related to the business of the Company if (x) it
was made with the Company’s equipment, supplies, facilities, or Confidential
Information, (y) results from work performed by the Executive for the Company,
or (z) pertains to the current business or demonstrably anticipated research or
development work of the Company. The Executive shall cooperate with the Company
and its attorneys in the

16



--------------------------------------------------------------------------------



 



preparation of patent and copyright applications for such developments and, upon
request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company. The decision to file for patent or copyright protection
or to maintain such development as a trade secret shall be in the sole
discretion of the Company, and the Executive shall be bound by such decision.
     12. Assignability. The rights and obligations of the Company under this
Restated Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company. The Executive’s obligations hereunder may
not be assigned or alienated and any attempt to do so by the Executive will be
void.
     13. Severability.
          (a) The Executive expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Restated
Agreement are reasonable in light of the circumstances as they exist on the date
hereof. Should a decision, however, be made at a later date by a court of
competent jurisdiction that the character, duration or geographical scope of
such provisions is unreasonable, then it is the intention and the agreement of
the Executive and the Company that this Agreement shall be construed by the
court in such a manner as to impose only those restrictions on the Executive’s
conduct that are reasonable in the light of the circumstances and as are
necessary to assure to the Company the benefits of this Restated Agreement. If,
in any judicial proceeding, a court shall refuse to enforce all of the separate
covenants deemed included herein because taken together they are more extensive
than necessary to assure to the Company the intended benefits of this Restated
Agreement, it is expressly understood and agreed by the parties hereto that the
provisions of this Restated Agreement that, if eliminated, would permit the
remaining separate provisions to be enforced in such proceeding shall be deemed
eliminated, for the purposes of such proceeding, from this Restated Agreement.
          (b) If any provision of this Restated Agreement otherwise is deemed to
be invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Restated Agreement shall be
considered divisible as to such provision and such provision shall be
inoperative in such state or jurisdiction and shall not be part of the
consideration moving from either of the parties to the other. The remaining
provisions of this Restated Agreement shall be valid and binding and of like
effect as though such provision were not included and the invalid or
unenforceable provision shall be substituted with a provision which most closely
approximates the intent and the economic effect of the invalid or unenforceable
provision and which would be enforceable to the maximum extent permitted in such
jurisdiction or in such case.
     14. Notices and Addresses. All notices, offers, acceptance and any other
acts under this Restated Agreement (except payment) shall be in writing, and
shall be sufficiently given if delivered to the addressees in person, by Federal
Express or similar overnight delivery, or by facsimile delivery followed by
Federal Express or similar next business day delivery, as follows:

17



--------------------------------------------------------------------------------



 



                 
 
  To the Company:       PharmaNet Development Group, Inc.
504 Carnegie Center
Princeton, NJ 08540
Fax: (609)514-0390
Attn: Chief Executive Officer
   
 
               
 
  With a copy to:       Morgan Lewis & Bockius, LLP
502 Carnegie Center
Princeton, NJ 08540
Fax: (609)919-6701
Attn: Denis Segota, Esq.    
 
               

  To the Executive:       Thomas J. Newman    

or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.
     15. Counterparts. This Restated Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Restated Agreement may be by actual or facsimile signature.
     16. Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Restated Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Restated Agreement, each party shall be
responsible for its own attorney’s fee, costs and expenses.
     17. Governing Law. This Restated Agreement and any dispute, disagreement,
or issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State of
New Jersey without regard to choice of law considerations.
     18. Section 409A Compliance. To the extent there is any ambiguity as to
whether any provision of this Restated Agreement would otherwise contravene one
or more requirements or limitations of Code Section 409A, such provision shall
be interpreted and applied in a manner that does not result in a violation of
the applicable requirements or limitations of Code Section 409A and the Treasury
Regulations thereunder.

18



--------------------------------------------------------------------------------



 



     19. Entire Agreement. This Restated Agreement, together with any agreements
evidencing any outstanding equity awards made to the Executive by the Company,
constitutes the entire agreement between the parties and supersedes all prior
oral and written agreements between the parties hereto with respect to the
subject matter hereof, including, but not limited to, the Previous Employment
Agreement, which is terminated and no longer in force and effect. Neither this
Restated Agreement nor any provision hereof may be changed, waived, discharged
or terminated orally, except by a statement in writing signed by the party or
parties against which, enforcement or the change, waiver discharge or
termination is sought.
     20. Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Restated Agreement and to fulfill the obligations
of the parties hereunder.
     21. Section and Paragraph Headings. The section and paragraph headings in
this Restated Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Restated Agreement.
     IN WITNESS WHEREOF, the Company and the Executive have each executed this
Agreement as of the date set forth above.

            PHARMANET DEVELOPMENT GROUP, INC.   EXECUTIVE  
By:
  /s/ Jeffrey P. McMullen   /s/ Thomas J. Newman
 
       
 
  Jeffrey P. McMullen   Thomas J. Newman
 
        Title: Chief Executive Officer    

19



--------------------------------------------------------------------------------



 



Exhibit A
CONSUMER PRICE INDEX FORMULA
          On January 1, 2008 and as of the last day of each calendar year during
the remainder of the Employment Term (with the first such subsequent adjustment
to be effective as of December 31, 2008), the Executive’s annual salary shall be
adjusted in accordance with the Consumer Price Index, all Urban Consumers issued
by the Bureau of Labor Statistics of the U.S. Department of Labor using the
years 1982-84 as a base of 100 (the “Index”). On January 1, 2008, and as of the
last day of each calendar year during the remainder of the Employment Term (with
the first such subsequent adjustment to be effective as of December 31, 2008),
the Executive’s adjusted Annual Base Salary shall be multiplied by a fraction,
the numerator of which shall be the published Index number for the month
preceding the commencement of the new year or period (i.e., December 2007 or
November 2008) and the denominator of which shall be the published Index number
for the preceding month of the preceding year (i.e., November 2006 or
October 2007). The resulting increase to the Executive’s Annual Base Salary
shall be added to the prior year’s Annual Base Salary and become a part thereof
for the current year. In the event that the Index herein referred to ceases to
be published during the term of this Agreement, or if a substantial change is
made in the method of establishing such Index, then the determination of the
adjustment in the Executive’s compensation shall be made with the use of such
conversion factor, formula or table as may be published by the Bureau of Labor
Statistics, or if none is available, the parties shall accept comparable
statistics on the cost of living in the United States as shall then be computed
and published by an agency of the United States, or if not so computed or
published, by a respected financial periodical selected by the Company.

 



--------------------------------------------------------------------------------



 



Exhibit B
GENERAL RELEASE
     THIS GENERAL RELEASE (“Release”) is executed by Thomas J. Newman (the
“Executive”) pursuant to Section 6 of the Amended and Restated Employment
Agreement dated as of _____________, 2008 by and between PharmaNet Development
Group, Inc., a Delaware corporation (the “Company”), and the Executive (the
“Employment Agreement”).
     WHEREAS, the Executive’s employment with the Company is terminating;
     WHEREAS, the Executive has had 21 days (with 7 days to revoke after
signing) to consider the form of this Release;
     WHEREAS, the Company advised the Executive in writing to consult with an
attorney before signing this Release;
     WHEREAS, the Executive acknowledges that the consideration to be provided
to the Executive under the Employment Agreement is sufficient to support this
Release; and
     WHEREAS, the Executive understands that the Company regards the
representations and covenants by the Executive in the Employment Agreement and
this Release as material and that the Company is relying on such representations
and covenants in paying amounts to the Executive pursuant to the Employment
Agreement.
THE EXECUTIVE THEREFORE AGREES AS FOLLOWS:
     1. The Executive shall receive the payments and benefits (if any) to which
Executive becomes entitled under the Employment Agreement in accordance with the
terms and subject to the conditions of Section 6 thereof, and nothing in this
Release shall affect, waive or release the Executive’s rights to those specified
payments and benefits.
     2. The Executive, on behalf of himself or herself, his or her heirs,
executors, administrators, and/or assigns, does hereby RELEASE AND FOREVER
DISCHARGE the Company, together with its parents, subsidiaries, affiliates,
partners, joint ventures, predecessor and successor corporations and business
entities, past, present and future, and its and their agents, directors,
officers, employees, shareholders, investors, insurers and reinsurers,
representatives, attorneys, and employee benefit plans (and the trustees or
other individuals affiliated with such plans) past, present and future
(collectively, the “Releasees”), of and from any and all legally waivable causes
of action, suits, debts, complaints, claims and demands whatsoever in law or in
equity, whether known or unknown, suspected or unsuspected, which Executive, or
his or her heirs, executors, administrators, and/or assigns, ever had or now has
against each or any of the Releasees, from the beginning of time to the date of
execution of this Agreement, including, without limitation, any and all claims
relating to Executive’s employment with Company or the termination of that
employment, including, without limitation, claims under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964,
Section 1981 of the Civil Rights Act of 1870, the Americans with Disabilities
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the New Jersey

Page 1 of 2 — General Release



--------------------------------------------------------------------------------



 



Law Against Discrimination, the New Jersey Conscientious Employee Protection
Act, the New Jersey Family Leave Act, the New Jersey Wage Payment Act, the New
Jersey Wage and Hour Law, and any and all other applicable federal, state or
local constitutional, statutory or common law claims, now or hereafter
recognized, including but not limited to, any claim for severance pay, bonus
pay, equity awards or equity compensation, sick leave, holiday pay, vacation
pay, life insurance, health or medical insurance or any other fringe benefit or
disability, or any claims for economic loss, compensatory damages, punitive
damages, liquidated damages, attorneys’ fees, expenses and costs.
     3. The Executive expressly represents and warrants that the Executive is
the sole owner of the actual and alleged claims, demands, rights, causes of
action and other matters that are released herein; that the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity; and that the Executive has the
full right and power to grant, execute and deliver the general release,
undertakings and agreements contained herein.
     4. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS RELEASE, THE EXECUTIVE
EXPRESSLY ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS RELEASE CAREFULLY, THAT
THE EXECUTIVE FULLY UNDERSTANDS ITS TERMS AND CONDITIONS, THAT THE EXECUTIVE HAS
BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE, THAT
THE EXECUTIVE HAS BEEN ADVISED THAT THE EXECUTIVE HAS 21 DAYS WITHIN WHICH TO
DECIDE WHETHER OR NOT TO EXECUTE THIS RELEASE AND THAT THE EXECUTIVE INTENDS TO
BE LEGALLY BOUND BY IT. DURING A PERIOD OF 7 DAYS FOLLOWING THE DATE OF THE
EXECUTIVE’S EXECUTION OF THIS RELEASE, THE EXECUTIVE SHALL HAVE THE RIGHT TO
REVOKE THE RELEASE OF CLAIMS. IF EXECUTIVE DOES NOT SO REVOKE, THIS RELEASE WILL
BECOME A BINDING AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY UPON THE EXPIRATION
OF SUCH 7 DAY REVOCATION PERIOD. THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EXPIRATION OF SUCH 7 DAY REVOCATION PERIOD.
     5. This Release contains the entire agreement and understanding between the
parties relating to the subject matter hereof and supersedes any prior
understandings, agreements or representations by or between the parties, written
or oral, relating to the subject matter hereof.
     6. This Release shall be governed and construed in accordance with the laws
of the State of New Jersey without regard to principles of conflict of laws.

     
 
  EXECUTIVE

                                                                                                    
 
 
  Date:                                                             

Page 2 of 2 — General Release